Citation Nr: 0013047	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $5,256.00.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to April 
1956.  In April 1997, the Atlanta, Georgia, Regional Office 
(RO) proposed to retroactively reduce the appellant's 
Department of Veterans Affairs (VA) improved death pension 
benefits based upon her previously unreported income for the 
year 1994.  In June 1997, the RO implemented the proposed 
reduction.  The appellant was subsequently informed of the 
overpayment of VA improved death pension benefits.  In July 
1997, the appellant requested a waiver of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the RO's Committee on 
Waivers and Compromises (Committee) which denied waiver of 
recovery of an overpayment of VA improved death pension 
benefits in the amount of $5,256.00.  In November 1997, the 
appellant submitted a notice of disagreement with both the 
creation of the overpayment of VA improved death pension 
benefits in the amount of $5,256.00 and the denial of waiver 
of recovery thereof.  

In September 1998, the RO proposed to retroactively reduce 
the appellant's VA improved death pension benefits based upon 
her previously unreported income for the year 1995.  In 
November 1998, the RO effectuated the proposed reduction.  
The appellant was subsequently informed of the overpayment of 
VA improved death pension benefits.  In December 1998, the 
appellant submitted a notice of disagreement with the 
creation of the overpayment of VA improved death pension 
benefits in the amount of $21,496.00 and a request for waiver 
of recovery thereof.  In January 1999, the RO issued a 
statement of the case to the appellant and her accredited 
representative which addressed the issue of waiver of 
recovery of an overpayment of VA improved death pension 
benefits in the amount of $26,752.00.  In January 1999, the 
appellant submitted a substantive appeal.  In April 1999, the 
Committee denied waiver of recovery of an overpayment of VA 
improved death pension benefits in the amount of $21,496.00.  
In August 1999, the appellant submitted a notice of 
disagreement with the denial of waiver of recovery of the VA 
improved death pension benefits in the amount of $21,496.00.  
The appellant has been represented throughout this appeal by 
the Georgia Department of Veterans Service.  

The appellant has submitted an informal claim of entitlement 
to payment of VA improved death pension benefits.  It appears 
that the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Board Member cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the appellant wishes to appeal from the 
decision, she has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


REMAND

The appellant advances on appeal that the alleged 
overpayments of VA improved death pension benefits in the 
amounts of $5,256.00 and $21,496.00 were not properly created 
and any valid debts should be waived.  The Court has directed 
that when a debtor requests waiver of an overpayment and also 
asserts that the underlying debt is invalid, the VA must 
resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Further, the question of whether the overpayments at 
issue were properly created is inextricably intertwined with 
the issues pertaining to the appellant's entitlement to 
waiver of recovery of the overpayments.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  

The appellant has submitted timely notices of disagreement 
with both the creation of the overpayments at issue and the 
denial of waiver of recovery of the overpayment of VA 
improved death pension benefits in the amount of $21,496.00.  
The RO has not issued a statement of the case or supplement 
statement of the case which addresses those issues.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, this 
case is REMANDED for the following action: 

The RO should issue a supplemental 
statement of the case to the appellant 
and her accredited representative which 
contains a full and complete discussion 
of (1) whether the overpayment of VA 
improved death pension benefits in the 
amount of $5,256.00 was properly created; 
(2) whether the overpayment of VA 
improved death pension benefits in the 
amount of $21,496.00 was properly 
created; (3) the appellant's entitlement 
to waiver of recovery of VA improved 
death pension benefits in the amount of 
$21,496.00; and (4) all applicable laws 
and regulations.  Specifically, the 
supplemental statement of the case should 
include a discussion of the events which 
led to the creation of the overpayments 
and an explanation of the amounts of the 
indebtedness assessed against the 
appellant.  The appellant is informed 
that if she continues to challenge the 
creation of the debts, she must submit a 
timely substantive appeal as to each of 
those issues.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
appellant's claims.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


